UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

se wee wee cm ein ge ee eee ee ee nee ee eh te hth eth St ee heh te cee set ae xX
JENNIFER NIN and DIANNE TRITSCHLER,
Plaintiff, COMPLAINT
~against-
FILED

COUNTY OF SUFFOLK, SUFFOLK COUNTY EXECUTIVE IN CLERK'S OFFICE
STEVEN BELLONE, SUFFOLK COUNTY POLICE . U.S, DISTRICT COURT E.D.NLY.
COMMISSIONER GERALDINE HART, SUFFOLK

’ x MAR 92209

COUNTY PISTOL LICENSING BUREAU EXECUTIVE
OFFICER SGT. WILLIAM WALSH, SUFFOLK COUNTY
COMMANDING OFFICER OF THE PISTOL LICENSING LONG ISLAND OFFIGE
BUREAU LIEUTENANT MICHAEL KOMOROWSKI,

PISTOL LICENSING BUREAU POLICE OFFICER MARC
SFORZA, TOWN OF ISLIP, ANGIE CARPENTER, TOWN

SUPERVISOR, DIRECTOR OF AIRPORT SECURITY i a 1
KEVIN BURKE, ISLIP TOWN PERSONNEL DIRECTORY V = I Q 5 4 G
ARTHUR ABBATE, AIRPORT COMMISSIONER SHELLY

LAROSE-ARKEN, SUFFOLK COUNTY PISTOL LICENSING

BUREAU INVESTIGATOR NICHOLAS LORUSSO and FEUERSTEIN, J.
SUFFOLK COUNTY POLICE DEPARTMENT DETECTIVE

SGT. MICHAEL FLANAGAN,

   

TOMLINSON, M.J.

Defendants.

The plaintiffs, Jennifer Nin and Dianne Tritschler, by and
through their attorneys, Young & Young, LLP, by RICHARD W. YOUNG,
SR., ESQ., brings this action to redress the violation of
plaintiffs’ rights under the Constitution and Laws of the United
States and complaining of the defendants, COUNTY OF SUFFOLK,
SUFFOLK COUNTY EXECUTIVE STEVEN BELLONE, SUFFOLK COUNTY POLICE
COMMISSIONER GERALDINE HART, SUFFOLK COUNTY EXECUTIVE OFFICER
PISTOL LICENSING BURRAU SGT. WILLIAM WALSH, SUFFOLK COUNTY
COMMANDING OFFICER OF THE PISTOL LICENSING BUREAU LIEUTENANT
MICHAEL KOMOROWSKI, and PISTOL LICENSING BUREAU POLICE OFFICER

MARC SFORZA, TOWN OF ISLIP, ANGIE CARPENTER, TOWN SUPERVISOR,

 

 
DIRECTOR OF AIRPORT SECURITY KEVIN BURKE, ISLIP TOWN PERSONAL
DIRECTOR ARTHUR ABBATE, AIRPORT COMMISSIONER SHELLY LAROSE-ARKEN,
SUFFOLK COUNTY PISTOL LICENSING BUREAU INVESTIGATOR NICHOLAS
LORUSSO and SUFFOLK COUNTY POLICE DEPARTMENT DETECTIVE
SGT. MICHAEL FLANAGAN, allege as follows:
JURISDICTION AND VENUE

(1) This is an action pursuant to 42 U.S.C.
Section 1983 to redress the depravation under color of statute,
ordinance, regulation, custom or usage of rights, privileges and
immunities secured to plaintiffs by the First, Second, Fourth,
Fifth, and Fourteenth Amendments to the Constitution of the
United States of America:

(2) Jurisdiction is conferred on the Court by 28
U.S.C. Section 1343 (3) which confers original jurisdiction on
Federal District Courts in suits to redress the deprivation of
rights, privileges and immunities as stated in Paragraph 2
hereof.

(3) The plaintiffs demand a trial by jury.

PARTIES

(4) That in all time herein alleged, plaintiffs
Jennifer Nin and Dianne Tritschler were and are still citizens of
the United States and residents of the County of Suffolk, State
of New York. Both plaintiffs were employed as Peace Officers
with the Town of Islip, Airport Security and as such had pistol

permits as required by their employment. Dianne Tritschler

 
retired April 30, 2018 and maintained her pistol permit as a
retired peace officer. Designation as a peace officer is defined
under New York State Criminal Procedure Law Section §220.75.
Further, she continued her compliance as a person certified under
HR 218 to possess and carry firearms under Federal Law in any
state, territory or jurisdiction of the United States of America.
Plaintiff Jennifer Nin has maintained a pistol permit since 2003.
She must maintain this permit as a requirement of her employment
as a Peace Officer for the Town of Islip as an Airport Security
Officer found under New York State Criminal Procedure Law Section
§220.75.

(5) At all times herein relevant defendant COUNTY
OF SUFFOLK was and is within the State of New York, and is within
the territory of the United States and the Eastern District.

(6) That at all times herein relevant defendant
COUNTY OF SUFFOLK is a municipal corporation duly organized and
existing under the laws of the State of New York. Further, the
COUNTY OF SUFFOLK was and is the policy-making and governing body
and authority over the SUFFOLK COUNTY POLICE DEPARTMENT.

(7) At all times herein relevant, defendant
SUFFOLK COUNTY EXECUTIVE STEVEN BELLONE is the elected leader of
defendant COUNTY OF SUFFOLK and is the chief policy maker for
issues under the executive branch of SUFFOLK COUNTY, including
the SUFFOLK COUNTY POLICE DEPARTMENT and upon information belief

resides within the County of Suffolk, State of New York within

 
the venue of the United States Eastern District.

(8) At all times herein relevant, defendant
SUFFOLK COUNTY POLICE COMMISSIONER GERALDINE HART was and is
employed as the Commissioner of the Suffolk County Police
Department and as such is a policy maker of the policies of the
SUFFOLK COUNTY POLICE DEPARTMENT.

(9) At all times herein relevant defendant
SUFFOLK COUNTY POLICE LIEUTENANT MICHAEL KOMOROWSKI was employed
and still is employed as the Commanding Officer of the SUFFOLK
COUNTY POLICE DEPARTMENT'S PISTOL LICENSE Section for the COUNTY
OF SUFFOLK and as such is a policy maker of SUFFOLK COUNTY.

(10) At all times herein relevant, defendant
EXECUTIVE OFFICER PISTOL LICENSING BUREAU SGT. WILLIAM WALSH
was/is the SUFFOLK COUNTY COMMANDING OFFICER OF THE PISTOL
LICENSING BUREAU and as such is a policy maker of SUFFOLK COUNTY.

(11) That at all times herein relevant, defendant
PISTOL LICENSING BUREAU POLICE OFFICER MARK SFORZA is employed by
SUFFOLK COUNTY POLICE DEPARTMENT's PISTOL LICENSING BUREAU and is
the investigator assigned to plaintiffs’ case.

(12) At all times herein relevant the TOWN OF
ISLIP was and is within the State of New York, and is within the
territory of the United States and the Eastern District.

(13) That at all times herein relevant, the TOWN

OF ISLIP is a municipal corporation duly organized and existing

 
under the laws of the State of New York. Further, that TOWN OF
ISLIP was and is the policy-making and governing body and
authority over the employment of the Islip Airport Law
Enforcement of MacArthur Airport.

(14) At all times herein relevant, defendant TOWN
OF ISLIP SUPERVISOR ANGIE CARPENTER is the elected leader of the
TOWN OF ISLIP and is the chief policy maker for issues under the
executive branch of TOWN OF ISLIP, including ISLIP AIRPORT LAW
ENFORCEMENT DIVISION OF MACARTHUR ATRPORT and upon. information
and belief resides within the County of Suffolk, State of New
York within the venue of the United States Eastern District.

(15) At all times herein relevant, defendant
DIRECTOR OF AIRPORT SECURITY TOWN OF ISLIP KEVIN BURKE was and is
employed as the DIRECTOR OF THE AIRPORT SECURITY OF THE ISLIP
AIRPORT LAW ENFORCEMENT DIVISION OF MACARTHUR AIRPORT and as such
is a policy maker of the policies of the TOWN OF ISLIP AIRPORT
LAW ENFORCEMENT DIVISION MACARTHUR AIRPORT.

(16) At all times herein relevant, defendant ISLIP
TOWN PERSONNEL DIRECTOR ARTHUR ABBATE was and still is employed
as the Personnel Director of the TOWN OF ISLIP and as such is a
policy maker of TOWN OF ISLIP.

(17) At all times herein relevant, defendant
SUFFOLK COUNTY POLICE DEPARTMENT DETECTIVE SGT. MICHAEL FLANAGAN
is employed by the SUFFOLK COUNTY POLICE DEPARTMENT and as such

is an employee of the County of Suffolk.

 

 

 
(18) That at all times herein relevant, defendant
SUFFOLK COUNTY PISTOL LICENSING BUREAU INVESTIGATOR NICHOLAS
LORUSSO is employed by the SUFFOLK COUNTY POLICE DEPARTMENT's
PISTOL LICENSING BUREAU and as such is an employee of the County
of Suffolk and according to defendants herein is the "expert" on
New York State Law regarding the possession of weapons.

FEDERAL CAUSES OF ACTION

(19) At all times herein relevant defendant
SUFFOLK COUNTY EXECUTIVE STEVEN BELLONE was employed as the
SUFFOLK COUNTY EXECUTIVE and acted under color of state law in
his capacity.

(20) That at all times herein relevant, defendant
SUFFOLK COUNTY POLICE COMMISSIONER GERALDINE HART was and is
employed as the Commissioner of the Suffolk County Police
Department by the COUNTY OF SUFFOLK, and acted under color of
authority.

(21) That at all times herein relevant, defendant
SUFFOLK COUNTY LIEUTENANT MICHAEL KOMOROWSKI was and still is
employed as the Commanding Officer of the SUFFOLK COUNTY POLICE
DEPARTMENT'S PISTOL LICENSE Section for the COUNTY OF SUFFOLK,
and acted under color of authority.

(22) That at all times herein relevant, defendant
WILLIAM WALSH was/is the EXECUTIVE OFFICER of the PISTOL
LICENSING BUREAU, COUNTY OF SUFFOLK, and acted under color of

authority as an the EXECUTIVE OFFICER of the PISTOL LICENSING

 
BUREAU, SUFFOLK COUNTY.

(23) That at all times herein relevant, defendant
PISTOL LICENSING BUREAU POLICE OFFICER MARK SFORZA was/is
employed by the COUNTY OF SUFFOLK, and acted under color of
authority as an investigator for the SUFFOLK COUNTY PISTOL
LICENSING BUREAU.

(24) At all times herein relevant the TOWN OF
ISLIP was and is within the State of New York, and is within the
territory of the United States and the Eastern District.

(25) That at all times herein relevant, the TOWN
OF ISLIP is a municipal corporation duly organized and existing
under the laws of the State of New York. Further, that TOWN OF
ISLIP was and is the policy-making and governing body and
authority over the employment of the AIRPORT LAW ENFORCEMENT
DIVISION OF MACARTHUR AIRPORT.

(26) At all times herein relevant, defendant TOWN
OF ISLIP SUPERVISOR ANGIE CARPENTER is the elected leader of the
TOWN OF ISLIP and is the chief policy maker for issues under the
executive branch of TOWN OF ISLIP, including AIRPORT SECURITY
DIVISION OF MACARTHUR AIRPORT and upon information belief resides
within the County of Suffolk, State of New York, within the venue
of the United States Eastern District.

(27) At all times herein relevant, defendant
DIRECTOR OF AIRPORT SECURITY TOWN OF ISLIP KEVIN BURKE was and is

employed as the Chief of the Airport Security Division of the

 
ISLIP TOWN AIRPORT LAW ENFORCEMENT DIVISION MACARTHUR AIRPORT and
as such is a policy maker of the policies of the TOWN OF ISLIP
AIRPORT SECURITY DIVISION MACARTHUR AIRPORT.

(28) At all times herein relevant, defendant
ARTHUR ABBATE was and still is employed as the Personnel Director
of the TOWN OF ISLIP and as such is a policy maker of TOWN OF
ISLIP.

(29) At all times herein relevant, defendant
SUFFOLK COUNTY POLICE DEPARTMENT DETECTIVE SGT. MICHAEL FLANAGAN
is employed by the SUFFOLK COUNTY POLICE DEPARTMENT and as such
is an employee of the County of Suffolk.

(30) That at all times herein relevant, the
Defendant SUFFOLK COUNTY PISTOL LICENSING BUREAU INVESTIGATOR
NICHOLAS LORUSSO is employed by the SUFFOLK COUNTY POLICE
DEPARTMENT's PISTOL LICENSING BUREAU and is an investigator
assigned to plaintiffs’ case.

(31) On or about October 1, 2018 defendant KEVIN
BURKE became the ACTING CHIEF of the TOWN OF ISLIP AIRPORT LAW
ENFORCEMENT DIVISION. His job duties are to oversee the armed
peace officers employed by the TOWN OF ISLIP who secure and
protect MacArthur Airport and enforce laws all Local, State and
Federal Laws, render aid and assistance to employees and visitors
of MacArthur Airport. Upon information and belief this was prior
to defendant CHIEF KEVIN BURKE officially retiring from the

SUFFOLK COUNTY POLICE DEPARTMENT as a Lieutenant with the

 
Emergency Service Section..

(32) On or about October 15, 2018, defendant KEVIN
BURKE upon formally retiring from the SUFFOLK COUNTY POLICE
DEPARTMENT, became the CHIEF of the TOWN OF ISLIP AIRPORT LAW
ENFORCEMENT DIVISION. His job duties are to oversee the armed
peace officers employed by the TOWN OF ISLIP who secure and
protect MacArthur Airport and enforce all Local, State and
Federal Laws, render aid and assistance to employees and visitors
of MACARTHUR AIRPORT.

(33) That on or about that date defendant CHIEF
KEVIN BURKE announced a personnel policy that all complaints by
the officers would only be handled through the Union Grievance
Process.

(34) That on or about October 29, 2018, plaintiff
Jennifer Nin filed a grievance which complained about officer
Robert Finn taking family leave whenever it pleased him thereby
forcing the other officers to work his shifts and overtime. Ms.
Nin’s grievance is annexed hereto as Exhibit “A”.

(35) That on or about December 17, 2018, defendant
CHIEF KEVIN BURKE was appointed the ACTING DIRECTOR of AIRPORT
SECURITY pending a written test to be given March 2, 2019.

(36) That upon information and belief Officer
Robert Finn sent a text message from email address
BFINN5O03@GMAIL.COM (which are Officer Robert Finn's initials and

shield number) to fellow Sergeant Anthony Passalacqua's wife
Case 2:19-cv-01546-SJF-AKT Document 1 Filed 03/22/19 Page 10 of 31 PagelID #: 10

alleging that plaintiff Jennifer Nin and Sergeant Anthony
Passalacqua were having an affair. A copy of the email text
message is annexed hereto as Exhibit “B”. It should be noted that
Officer Robert Finn vehemently denied that this was his email
address and denied ever sending such a text to Sergeant
Passalacqua's wife.

(37) That on or about October 29, 2018, plaintiff
Jennifer Nin called fellow officer Robert Finn at work and
demanded to know why he was doing this to Anthony. At that point
Officer Finn hung up the phone.

(38) That on or about October 30, 2018, plaintiff
Jennifer Nin confronted Officer Robert Finn during the shift
change at work at approximately 1600 hrs and stated that if
anything happens because of that text message you will not need
FMLA because you will be a stay at home dad. This conversation
was witnessed by Sergeant Craig Hatcher of the ISLIP AIRPORT LAW
ENFORCEMENT DIVISION.

(39) That evening during his 4x12 shift Officer
Robert Finn complained to Chief Kevin Burke about plaintiff
Jennifer Nin. Chief Burke advised Officer Robert Finn to file a
complaint with the Suffolk County Police Department Airport
Operations Officers on duty.

(40) That upon information and belief Suffolk
County Police Officers Steven Donahue and Kevin Henry responded

and took a police information field report which indicated no
criminal conduct.

(41) That upon information and belief, defendant
CHIEF KEVIN BURKE, a recently retired Suffolk County Police
Lieutenant, contacted the 5th Precinct Crime Section seeking to
have the initial report upgraded to an aggravated harassment
criminal complaint.

(42) That further, based upon this action the
Suffolk County Pistol Section was contacted and immediately
suspended plaintiff Jennifer Nin's pistol license.

(43) That on or about October 31, 2018, plaintiff
Jennifer Nin reported for duty at 0800 hrs. While on duty in the
airport plaintiff Jennifer Nin was approached by Chief Burke who
asked the plaintiff to follow him into his office. As the
plaintiff approached Chief Burke's office two uniformed Suffolk
County Police Officers, Sergeant Timothy Burns and Police Officer
Eric Diprima, accompanied them into the office at which time
Jennifer Nin was ordered to surrender her firearms and report
back to the duty desk unarmed.

(44) At approximately 12:00 noon Chief Burke and
the same two uniformed Suffolk County Police Officers approached
plaintiff Jennifer Nin and ordered her to report home to
surrender her other weapons.

(45) Upon arriving at the plaintiffs' home located
in the 7th Precinct of SUFFOLK COUNTY in Middle Island, New York,

with the two uniformed Suffolk County Police Officers they

 
entered the plaintiffs' home and retrieved Ms. Nin’s other
firearms and her actual pistol license.

(46) While at the home where both plaintiff
Jennifer Nin and her mother, plaintiff Dianne Tritschler reside,
both of the officers, Sergeant Timothy Burns and Eric Diprima,
informed plaintiff Dianne Tritschler that they needed to take her
weapons and pistol license as well. When plaintiff Dianne
Tritschler,:a retired peace officer, asked why she was informed
that because she resided with her daughter Jennifer Nin they were
ordered to take her weapons and license as well. Both plaintiffs
cooperated with the police officers’ instructions.

(47) Thereafter on October 31, 2018, plaintiff
Jennifer Nin reported back to work. Upon finishing her tour of
duty she received a text message from Chief Burke advising her
that the next day November 1, 2018 she was required to report to
Islip Town Hall at 9:00 am for a hearing.

(48) On November 1, 2018 plaintiff Jennifer Nin
reported to work at MacArthur Airport at 8:00 am. At 8:30
plaintiff left the Airport to report to Town Hall. Upon arriving
she was advised by her Union Officials that the Personnel
Director of the Town of Islip wanted to investigate what occurred
from all sides involved. Union Release Agent Frank Correira and
Union Vice President Patrick DeFelice spoke with plaintiff to
hear her account of the incident.

(49) Officer Robert Finn and Sergeant Craig

 
Hatcher went into the Director's Office with the Union Officials
first. They informed the Director of Personnel their accounts of
the incident. Plaintiff was then called in to give her account
and she was advised by Union Release Agent Frank Correira and
Union Vice President Patrick DeFelice that both Officer Finn's
account and Sergeant Hatcher's account matched exactly with
plaintiff Jennifer Nin's account.

(50) Plaintiff entered the room with the Union
representatives and found Arthur Abbate and Chief Kevin Burke
sitting in the conference room. She gave her account. All parties
agreed that no physical threat was ever made. Then Arthur Abbate
excused himself to confer with Chief Burke in his private office.
Upon their return the plaintiff was advised that she was being
placed on administrative leave and needed to report for a fitness
evaluation. When questioned about the need for a Fitness for Duty
Evaluation since all parties agreed that no physical threat was
made, Arthur Abbate informed the plaintiff that he needed to
cover all bases at the advice of Chief Burke.

(51) They then asked the plaintiff to sign a
referral form for a Fitness for Duty Evaluation to National
Employee Assistance Program. Plaintiff declined to sign the form
as written because it stated that she threatened another officer.
She was advised that she would be terminated if she didn't sign
the form pursuant to an Article 75 Hearing. Upon plaintiff's

insistence the form was altered to reflect "alleged to have

 
threatened another officer". After the hearing the plaintiff
drove to the airport to retrieve her personal property. She then
received a text from Chief Burke ordering her to stay away from
the airport until the matter was resolved.

(52) Upon information and belief a Fitness for
Duty Evaluation was never previously sought for any PEACE OFFICER
employed by the TOWN OF ISLIP AIRPORT LAW ENFORCEMENT DIVISION
and had been sought solely at defendant CHIEF KEVIN BURKE's
directive.

(53) On November 2, 2018, plaintiff went to the
office of National Employee Assistance Program. She was advised
that they could not perform the evaluation as it required a
psychiatric evaluation and needed to be performed by either a
psychiatrist or psychologist. The National Employee Assistance
Program referred plaintiff JENNIFER NIN to one Ben Accomando,
Phd.

(54) On November 9, 2018, plaintiff JENNIFER NIN
reported to Ben Accomando, Phd. located at 2563 Eileen Road,
Oceanside, New York 11572. The plaintiff upon arriving was asked
to sign consent forms then sat with Dr. Accomando for
approximately 50 minutes discussing the events. Dr. Accomando
would ask brief questions while plaintiff recounted the
incidents. Then plaintiff was asked to take a test comprised of
approximately 350 statements, which required a response of agree

with or disagree with each statement. This took approximately 35

 
minutes for plaintiff to carefully read each statement and
properly answer.

(55) On or about November 7, 2018, plaintiff
Jennifer Nin received a letter dated November 1, 2018 from the
Suffolk County Pistol License Section which advised that her
pistol license was suspended from the incident which occurred on
October 30, 2018 pending further investigation. Said letter
directed the recipient to respond with a written statement
regarding the incident. The letter was signed by defendant
WILLIAM WALSH. Further, the letter directed the recipient to
contact defendant POLICE OFFICER MARK SFORZA if she wished to
inquire about the suspension. A copy of said letter is Annexed
hereto has Exhibit “C”.

(56) On or about November 7, 2018, plaintiff
Dianne Tritschler received a letter dated November 1, 2018 from
the Suffolk County Pistol License Section which advised that her
pistol license was suspended from the incident which occurred on
October 30, 2018 involving Jennifer Nin and that since she
resided in the same house her license was suspended pending
further investigation. Said letter directed the recipient to
respond with a written statement regarding the incident. The
letter was signed by defendant WILLIAM WALSH. Further, the letter
directed the recipient to contact defendant POLICE OFFICER MARK
SFORZA if she wished to inquire about the suspension. A copy of

said letter is Annexed hereto has Exhibit “D”.

 

 
(57) That on November 7, 2018 plaintiff Jennifer
Nin contacted defendant POLICE OFFICER MARK SFORZA of the SUFFOLK
COUNTY POLICE PISTOL LICENSE BUREAU and inquired as to why there
was an investigation since the TOWN OF ISLIP PERSONNEL DEPARTMENT
conducted an investigation and the allegations were false. The
defendant, MARK SFORZA explained that Suffolk conducts their own
investigations and that plaintiff Jennifer Nin should put that in
a detailed response.

(58) That on or about November 8, 2018 plaintiff
DIANNE TRITSCHLER responded to the letter received from the
SUFFOLK COUNTY POLICE DEPARTMENT PISTOL LICENSE BUREAU. A copy of
said response is annexed hereto as Exhibit “KE”.

(59) That on or about November 10, 2018 plaintiff
JENNIFER NIN responded to the letter received from the SUFFOLK
COUNTY POLICE DEPARTMENT PISTOL LICENSE BUREAU. A copy of said
response is annexed hereto as Exhibit “F”.

(60) On or about November 14, 2018 plaintiff
JENNIFER NIN was advised by her Union that she must appear at
Islip Town Hall Personnel Department to meet with Director of
Personnel Arthur Abbate on November 16, 2018 at 10:00 am. She was
advised to bring all airport property, keys and credentials to
the meeting.

(61) On November 16, 2018 plaintiff JENNIFER NIN
reported as ordered to the Director of Personnel's Office.

Plaintiff met with Union President Kevin Boyle, Vice President

 
 

 

Patrick DeFelice and Release Agent Frank Correira. The plaintiff
was advised that the Town was threatening to terminate her since
her pistol license was suspended since it is a condition of
employment. Further, the Union was supporting her since she did
nothing wrong. Upon meeting with Personnel Director Arthur Abatte
plaintiff was terminated and advised to surrender all Town
property and credentials.

(62) Thereafter, the Union put in a grievance
which led to pending Arbitration. Said grievance was denied.

- (63) On.or about November 19, 2018 plaintiff

JENNIFER NIN received a copy of the Fitness for Duty Evaluation
from Ben Accomando. Said report was replete with the statements,
comments and opinions of defendant CHIEF KEVIN BURKE alleging
many derogatory comments these being from defendant KEVIN CHIEF
BURKE who had known plaintiff JENNIFER NIN for approximately 3
weeks. Plaintiff, Jennifer Nin has been an employee for 13 years
with an unblemished work record. A copy of said Fitness for Duty
Evaluation is annexed hereto as Exhibit "G".

(64) That plaintiff JENNIFER NIN went to see
Joseph Stassi Phd. for a Fitness for Duty Evaluation. Plaintiff
was advised that it was not possible for Ben Accomando to perform
the tests he alleged in his report in the amount of time that
plaintiff spent with Ben Accomando. Dr. Stassi requested that
plaintiffs' attorney seek to obtain the Basis of the Evaluation

from Ben Accomando Phd.

 
(65) That this office sent a letter dated
December 26, 2018 to Ben Accomando, Phd. demanding a copy of said
report which was thereafter denied to the plaintiff or this law
office on her behalf. A copy of said letter is annexed hereto as
Exhibit "H".

(66) Dr. Accomando forwarded this office’s letter
dated December 26, 2018 to PSYBAR. A copy of Laura Kosbab (Sr.
Assessment Coordinator) for PSYBAR’s letter dated January 7, 2019
to this office is annexed hereto as Exhibit "I".

(67) Please see Joseph A. Stassi’s letter dated
March 7, 2019 which requests a copy of the basis of Dr.
Accomando’s evaluation which was sent to the Town of Islip
annexed hereto as Exhibit “J”.

(68) On or about the week of December 17, 2018
plaintiff Jennifer Nin contacted the Suffolk County Pistol
License Section. She spoke with defendant POLICE OFFICER MARK
SFORZA and asked when she would receive her pistol license back.
She further explained that Officer Robert Finn refused to sign
any statements regarding the incident and refused to sign any
complaint. She was advised by defendant POLICE OFFICER MARK
SFORZA that a complaint and a criminal charge may possibly be
lodged against her by Officer Robert Finn for up to one year,
despite the fact that all parties including Officer Robert Finn
agreed that there was never a threat of physical harm.

(69) Plaintiff JENNIFER NIN advised that she was

 

 
losing her employment of over 13 years due to the suspension and
that she needed to obtain her license to save her job. Defendant
POLICE OFFICER MARK SFORZA stated her employment was of no
concern to the SUFFOLK COUNTY POLICE DEPARTMENT PISTOL LICENSE
BUREAU. Plaintiff Jennifer Nin then stated to defendant POLICE
OFFICER MARK SFORZA that this was a violation of her civil
rights. Defendant POLICE OFFICER SFORZA became very defensive and
stated that. they were not violating her rights and that they had
up to 18 months to finish their investigation.

(70) Plaintiff JENNIFER NIN possessed a patrol
rifle pursuant to New York State Criminal Procedure Law §210. (75)
as a peace officer. Upon being placed on administrative leave she
tendered her weapon to Anthony Passalacqua, a fellow officer.

(71) Upon information and belief, between November
4, 2018 and November 21, 2018, defendant CHIEF KEVIN BURKE
finding a patrol rifle in the Airport Law Enforcement Office and
believing it belonged to plaintiff JENNIFER NIN, seized said
weapon and removed it to his home.

(72) Upon returning to work on November 22, 2018,
Sergeant Anthony Passalacqua returned to work at the MacArthur
Airport and discovered his patrol rifle was removed from his
office. Fellow officers advised him that defendant CHIEF KEVIN
BURKE had removed same believing that it belonged to plaintiff
JENNIFER NIN.

(73) Sergeant Passalacqua texted defendant CHIEF

 
KEVIN BURKE regarding his removal of HIS patrol rifle from the
Airport Law Enforcement Office. Defendant CHIEF KEVIN BURKE
advised that he had a weapon but he believed it was plaintiff
JENNIFER NIN's weapon. Sergeant Passalacqua asked him to bring it
back to work the next day he was working which was November 26,
2018.

(74) On November 26, 2018 Sergeant Passalacqua
returned to work and reported to defendant CHIEF KEVIN BURKE
seeking his patrol rifle. During a lengthy conversation defendant
CHIEF BURKE stated that other officers said that weapon could be
plaintiff JENNIFER NIN's weapon. Sergeant Passalacsqua then
stated “Do I have to prove to you it's my weapon?”. Defendant
CHIEF KEVIN BURKE stated that it would be great if Sergeant
Passalacqua would prove to him it was in fact his weapon and not
plaintiff JENNIFER NIN's weapon.

(75) Sergeant Passalacqua the Certified Instructor
for Patrol Rifles for the MacArthur Airport Law Enforcement
Division, trained and certified by the SUFFOLK COUNTY POLICE
DEPARTMENT for such position, produced the Federal Firearms
License Log which he maintained. The log demonstrated that this
weapon was not the weapon previously registered to plaintiff
JENNIFER NIN.

(76) At that point defendant CHIEF KEVIN BURKE
took a picture of the log entry and asked for a photocopy of the

log page. Defendant CHIEF KEVIN BURKE then returned the patrol

 
rife to Sergeant Passalacqua.

(77) On December 10, 2018 plaintiff JENNIFER NIN
received a voice mail from Det. Sgt. Michael Flanagan from the
Suffolk County Police Department 6th precinct stating that he
needed to talk to plaintiff JENNIFER NIN.

(78) On December 11, 2018 plaintiff JENNIFER NIN
received a second voice mail from Det. Sgt. Michael Flanagan from
the 6th precinct stating that situation is not going to go away
if I don't hear from you and I am. going to stop. by at the house
so you have to call me right away. However, plaintiff JENNIFER
NIN ‘was visiting with friends out of state and did not receive
these messages until December 14, 2018. |

(79) That on December 11, 2018 Det. Sgt. Michael
Flanagan of the 6th precinct appeared at plaintiff JENNIFER NIN's
home in the 7th precinct and spoke to plaintiff DIANNE
TRITSCHLER. He was advised by plaintiff DIANNE TRITSCHLER that
her daughter plaintiff JENNIFER NIN was away visiting girlfriends
and would return Friday December 14, 2018. Det. Sgt. Michael
Flanagan left his business card stating that plaintiff JENNIFER
NIN must call him immediately upon her return home. He refused
to state the reason for his seeking to speak with plaintiff
JENNIFER NIN.

(80) Plaintiff DIANNE TRITSCHLER contacted
Sergeant Anthony Passalacqua and advised him of the visit.

Sergeant Passalacqua immediately contacted Det. Sgt. Michael

 

 
Flanagan and asked what this was in reference to. Det. Sgt.
Michael Flanagan advised that plaintiff JENNIFER NIN was in
possession of an illegal weapon, i.e. the patrol rifle. Sergeant
Passalacqua advised that she had tendered the weapon to him when
she was placed on administrative leave.

(81) On December 12, 2018 Det. Sgt. Michael
Flanagan appeared at Sergeant Anthony Passalacqua's place of
business which is located in the 5th police precinct of the
SUFFOLK COUNTY POLICE DEPARTMENT and stated he was there for
plaintiff JENNIFER NIN's weapon. Sergeant. Passalacqua advised
that it was no longer her weapon and had been legally tendered to
him under the law. Sergeant Passalacqua inquired as to why a
Det. Sgt. from the 6th precinct was attempting to seize a weapon
from the 7th precinct and was now in the 5th precinct looking for
said weapon. Det. Sgt. Micheal Flanagan was perplexed himself and
admitted the complainant was CHIEF KEVIN BURKE alleging her
possession of a weapon which was only authorized by her prior
employment.

(82) After a discussion ensued about the weapon
and Sergeant Anthony Passalacqua's insistence that it was no
-longer plaintiff JENNIFER NIN's weapon, Det. Sgt. Micheal
Flanagan went outside of the licensed firearms training center,
he returned and claimed that Sergeant Anthony Passalacqua was not
authorized to possess such a weapon under the New York Safe Act.

Sergeant Anthony Passalacqua called the New York State Police Gun

 
Desk in front of Det. Sgt. Michael Flanagan and was advised that
Airport Law Enforcement were authorized to possess such weapons.
Det. Sgt. Michael Flanagan refused to speak with the New York
State Police on the telephone. He further stated that his’ go to
person was a civilian in the SUFFOLK COUNTY PISTOL LICENSING
BUREAU named Nicholas Lorusso and that he determined that
- Sergeant Anthony Passalacqua was a non-exempt Peace Officer under
New York State Criminal Procedure Law §2.10 Sub 75 and therefore
pursuant to the Safe Act could not possess this type of weapon.
-Sergeant Anthony Passalacqua advised that he was trained by the
SUFFOLK COUNTY POLICE DEPARTMENT to be trained in the use of
these weapons and then he was trained by the SUFFOLK COUNTY
POLICE DEPARTMENT to train officers for the Airport Law
Enforcement after enactment of the Safe Act. Sergeant Passalacqua
further advised that several officers carry these weapons at the
airport as part of their duties. This was of no avail. At that
time Det. Sgt. Michael Flanagan seized five weapons from Sergeant
Passalacqua.

(83) Det. Sgt. Michael Flanagan stated to
Sergeant Anthony Passalacqua's partner at Front Line Training
Center, one Glen Klein who is’a retired NYPD Detective, that “Tf
Sergeant Anthony Passalacqua just gave us plaintiff JENNIFER
NIN's gun then none of this would be happening and we would have
been out of here".

(84) On or about December 21, 2018 Sergeant

 

 
Anthony Passalacqua received a text from Airport Commissioner
Shelley LaRose-Arken advising him that he was suspended and
should not report to work. Please see a copy of the text message
from Airport Commissioner Shelley LaRose-Arken to Sergeant
Anthony Passalacqua annexed hereto as Exhibit "K".

(85) On that date Sergeant Anthony Passalacqua
called the Airport Security Officer and was advised that SUFFOLK

COUNTY POLICE OFFICER Michael Canavaciol had broken into his

- locker to seize his duty weapons, leaving both unsecured with

other personal property therein. Upon returning home Sergeant
Anthony Passalacqua received a letter from the SUFFOLK COUNTY |
POLICE DEPARTMENT PISTOL LICENSE BUREAU signed by SUFFOLK COUNTY
POLICE LIEUTENANT MICHAEL KOMOROWSKI dated December 19, 2018
which stated that pending investigation his pistol license is
revoked and ordering him to surrender his license and any weapons
in his possession by December 25, 2018. A copy of said letter is
annexed hereto as Exhibit "L".

(86) On or about December 21, 2018 retired NYPD
Detective Glen Klein was notified by letter from the SUFFOLK
COUNTY POLICE DEPARTMENT PISTOL LICENSE BUREAU signed by SUFFOLK
COUNTY POLICE LIEUTENANT MICHAEL KOMOROWSKI and dated December
19, 2018 that stated that pending investigation his pistol
License is revoked and ordering him to surrender his license and
any weapons in his possession by December 25, 2018. A copy of

said letter is annexed hereto as Exhibit "M".
(87) On or about January 4, 2018 Sergeant Anthony
Passalacqua was terminated from the TOWN OF ISLIP AIRPORT LAW
ENFORCEMENT DIVISION by the defendants TOWN OF ISLIP, DIRECTOR OF
PERSONNEL ARTHUR ABBATE, CHIEF KEVIN BURKE and AIRPORT
COMMISSIONER SHELLY LAROSE-ARKEN.

(88) Based upon these facts and the policy of the
Suffolk County Police Department Pistol License Section they will
not reinstate plaintiff’s license which would allow her to return
to her employment. A review reveals that Suffolk County is
maintaining an unconstitutional policy which they openly enforce
but refuse to reveal when legally demanded to do so.

°(89):° Plaintiff Jennifer Nin applied for
unemployment insurance through the State of New York Division of
Labor. She was denied unemployment because the TOWN OF ISLIP,
DEPARTMENT OF PERSONNEL had informed the investigator for New
York State that she voluntarily resigned from employment.
Thereafter, she filed an appeal with Department of Labor seeking
a hearing. She was contacted by the investigator who stated that
the Administrative Law Judge simply wanted to know if her pistol
license was suspended due to an arrest or criminal charges.
Plaintiff explained that no criminal charges were ever filed
against her. Shortly thereafter plaintiff was awarded her
unemployment benefits.

(90) That the plaintiff’s Union filed an appeal

seeking an arbitrator to overturn the decision of the defendant

 

 
TOWN OF ISLIP and ARTHUR ABBATE. Notwithstanding, she has been
informed that having a pistol license is a job requirement and
that unless defendant COUNTY OF SUFFOLK reinstates her pistol
‘license she will not be able to prevail.

(91) That on January 24, 2018 an arbitration
commenced before the Hon. Roger E. Maher. Town Counsel, Lisa M.
Griffith, argued that having a pistol license is a job
requirement. Union Attorneys argued that plaintiff Jennifer Nin
was a faithful employee with 13 years of dedicated service
“without ever having any disciplinary problem. They also argued
that she should be placed on administrative leave without pay
until the matter was resolved with the Suffolk.County Pistol
License Section since there was no wrong doing.

(92) That the Arbitrator adjourned the hearing
pending the Town of Islip providing documentation as to other
employees allowed to retain their position even if a requirement
of employment had been suspended. Airport Law Enforcement Officer
Alan Schatz had no pistol license for 1 year and was not
terminated.

(93) The Penal Law requires an immediate hearing
if a pistol license is taken pursuant to the issuance of an Order
of Protection under NYS Penal Law §400.00.

(94) That plaintiff Jennifer Nin was a faithful
peace officer with a 13 year career with the TOWN OF ISLIP

AIRPORT SECURITY DIVISION MACARTHUR AIRPORT. She never had any

 
Case 2:19-cv-01546-SJF-AKT Document1 Filed 03/22/19 Page 27 of 31 PagelD #: 27

employment issues during all those years of dedicated service.
That since she is not charged with anything she is entitled to a
hearing under the Penal Law of New York State.

(95) On many occasions plaintiff Jennifer Nin has
encountered people she dealt with at the airport in law)
enforcement situations.

(96) Likewise, plaintiff Dianne Tritschler had 16
years of service as an armed peace officer without issue. She
retired in good standing and as such was entitled to maintain her
right to carry a firearm. Like her daughter she regularly runs
into persons known to her from enforcement actions taken at the
airport during her law enforcement career.

As and for a First Cause of Action

(97) That the acts and conduct of the defendants
hereinabove alleged in detail in Paragraphs "1" through "95" are
a denial of both plaintiffs’ rights under the Second Amendment,
as well as their rights to due process.

(98) That plaintiff JENNIFER NIN's First
Amendment right to speak protected by the First Amendment was
denied her by the defendants herein.

(99) That plaintiff JENNIFER NIN's Second
Amendment Constitutional rights were denied her by using the
violation of her First Amendment rights to remove her Second
Amendment rights by the defendants herein.

(100) That with absolutely no authority or

 

 
Case 2:19-cv-01546-SJF-AKT Document1 Filed 03/22/19 Page 28 of 31 PagelID #: 28

cognizable reason the plaintiff DIANNE TRITSCHLER's Second
Amendment rights were and continue to be denied her by the
‘defendants herein.

(101) As a direct and proximate result of the
foregoing, plaintiff JENNIFER NIN has sustained and continues to
sustain injury and damages consisting of loss of income, loss of
pension, suffered fear, shock, fright, emotional distress and
embarrassment all to her damage for which the defendants are
liable jointly and severally. .

(102) As a direct and proximate result of the
foregoing, plaintiff DIANNE TRITSCHLER has sustained and
continues to sustain injury and damage consisting of suffered
fear, shock, fright, emotional distress and embarrassment all to
her damage for which the defendants are liable jointly and
severally liable for.

(103) That the defendants are indebted to
plaintiff JENNIFER NIN for an amount of money to be determined by
a trier of fact for the constitutional rights violations of the
defendants.

(104) That the defendants are indebted to
plaintiff.DIANNE TRITSCHLER for an amount of money to be
determined by a trier of fact for the constitutional rights
violations of the defendants.

(105) Due to SUFFOLK COUNTY's illegal and

uriconstitutional policies plaintiffs JENNIFER NIN and DIANNE

 
TRITSCHLER have been damaged. That SUFFOLK COUNTY AND THE SUFFOLK
COUNTY POLICE DEPARTMENT have numerous policies for suspending
and indefinitely investigating suspensions thereby denying
citizens rights under the Second Amendment of the United States
Constitution.

(106) That New York State has passed restrictive
gun laws. However, the United States has passed HR218/S1132 which
exempts retired law enforcement officers who qualify annually
with the police issued firearms at a law enforcement range.
Plaintiff DIANNE TRITSCHLER has maintained her pistol license
under New York State Penal Law $400, as well as maintaining her
exemptions under HR218/S1132. The COUNTY OF SUFFOLK has seized
valuable property from plaintiff DIANNE TRITSCHLER and her right
to protect herself for absolutely no valid reason other than that
she resides with her daughter.

(107) That the defendants intentionally violated
the Second Amendment of the United States Constitution by
refusing to issue or refusing to return an individual’s right to
carry a firearm. That such conduct is illegal. That Dlaintiffs
seek to have a Special Federal Court Monitor appointed to oversee
‘all negative actions and decisions taken by the Suffolk County
Police Department's Pistol Licensing Section.

As and for a Third Cause of Action

(108) That the defendants intentionally violated

the First and Second Rights under the United States Constitution

 
and did thereby violate the Fourth, Fifth, Eighth and Fourteenth
Amendments of the United States Constitution by seizing
plaintiffs’ property and holding same without legal authority and
without just compensation, without due process, and thereby
caused plaintiff JENNIFER NIN to suffer severe punishment and
loss of employment, medical benefits, pension rights based upon a
verbal dispute between to co-workers. That such conduct is
illegal. That plaintiffs seek to have a Special. Federal Court
Monitor appointed to oversee all negative actions and decisions
taken by the Suffolk County Police Department's Pistol Licensing
Section.

As and for a Fourth Cause of Action

(109) That the defendants intentionally violated
plaintiff’s Eighth Amendment of the United States Constitution by
seizing plaintiff JENNIFER NIN’s firearms in that their joint
actions have caused her to be punished excessively with loss of
employment, benefits (including medical) pension rights and
benefits and other losses to be presented to a trier of fact.
That ‘such conduct is illegal. That plaintiffs seek to have a
Special Federal Court Monitor appointed to oversee all negative
actions and decisions taken by the suffolk County Police
Department's Pistol Licensing Section.

As and for a Fifth Cause of Action

(110) That the defendants joined in a conspiracy

to terminate plaintiff JENNIFER NIN's employment with the Town of

 

 
Case 2:19-cv-01546-SJF-AKT Document1 Filed 03/22/19 Page 31 of 31 PagelD #: 31

Islip, and having no ability to do so under the protections of

Civil Service Law did thereby embark upon intentionally violating

her rights guaranteed her under the United States Constitution to

accomplish their objective.

WHEREFORE :
as follows:
A.

Dated: Central Islip,
March 20,

Plaintiffs demand judgment against the defendants

On the Federal Causes of Action pursuant to 42.
U.S.C. Section 1983 for compensatory damages in
the amount to be determined by the triers of fact
against the defendants in naming them all jointly
and severally;

Against the individual defendants for punitive
damages in a sum to be determined by the triers of

Appointment of Special Federal Court Monitor
appointed to review all of the Suffolk County
Police Department's pistol licensing polices and
determinations regarding the revocation,
suspension and denial of pistol licenses;

Reasonable attorneys fees pursuant to 42 U.S.C.

Section 1988 and the costs of disbursements in
this action.

New York

   

 

Richard W.exolng, Esq. (RWY 7633)
Young & YRuno; :
Attorney for Platrtiffs

863 Islip Avenue
Central Islip, N.Y. 11722
(631) 224-7500

 

 
